ACCEPTED
                                                                                  04-14-00167-CV
                                                                      FOURTH COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                             8/27/2015 4:11:15 PM
                                                                                   KEITH HOTTLE
                                                                                           CLERK

                             04-14-00167-CV
                         IN THE COURT OF APPEALS
                         FOR THE FOURTH DISTRICT              FILED IN
                                                      4th COURT OF APPEALS
                          AT SAN ANTONIO, TEXAS        SAN ANTONIO, TEXAS
                                                      08/27/2015 4:11:15 PM
     STEPHENS & JOHNSON OPERATING CO., HENRY W. BREYER,KEITH
                                                          III, TRUST;
                                                                 E. HOTTLE
         CAH, LTD.-MOPI FOR CAPITAL ACCOUNT; CAH, LTD.-STIVERS  Clerk
  CAPITAL ACCOUNT; CAH, LTD.-WIEGAND RESOURCES CAPITAL ACCOUNT
 WIEGAND RESOURCES; C.T. CARDEN; MYRL W. DEITCH TRUST; E.R. GODBOUT
    FAMILY TRUST; MARGARET J. GODBOUT; F.R. KEYDEL; R.L. KEYDEL;
        PENNYE K. MALONEY; DAVID R. MCNITT; RCA TRUST ONE;
       DONALD B. SCOTT; AND, SUNSET PRODUCTION CORPORATION,
                                               Appellants

                                     V.

CHARLES W. SCHROEDER, ELSIE A. SCHROEDER SCHNEIDER, HOLLIS
LONDON, TERRY MERGERS REEL, TED MENGERS, DEBBIE MENGERS
  QUATES, AUGUST H. SETINMEYER, CAROLE SCHROEDER MILLER,
   JAMES M. SCHROEDER, SALLY SCHROEDER, TINANUS, JAMES E.
            SCHROEDER, SUE SCHROEDER STANFORD,
 BILL SCHROEDER, WAYNE HENNECKE, DIANE HENNECKE RHODES,
        JERRI JAMES, W. TOM HAILEY, AND PEGGY HAILEY,
                                      Appellees

                 ON APPEAL FROM THE 229TH DISTRICT COURT
                        JIM HOGG COUNTY, TEXAS

  APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
         TO FILE MOTION FOR REHEARING AND/OR
                 FOR REHEARING EN BANC


TO THE HONORABLE FOURTH COURT OF APPEALS:

           Stephens & Johnson Operating Co., Henry W. Breyer, III, Trust; CAH,

Ltd.-MOPI for Capital Account; CAH, Ltd.-Stivers Capital Account; CAH, Ltd.-

Wiegand Resources Capital Account Wiegand Resources; C.T. Carden; Myrl W.
Deitch Trust; E.R. Godbout Family Trust; Margaret J. Godbout; F.R. Keydel; R.L.

Keydel; Pennye K. Maloney; David R. McNitt; RCA Trust One; Donald B. Scott;

and, Sunset Production Corporation, Appellants in the above cause, respectfully move

for an extension of time to file their Motion for Rehearing and/or Rehearing En Banc:

      1.     On August 12, 2015, the Court rendered its Opinion in this appeal.

Appellants intend to file a Motion for Rehearing and/or Rehearing En Banc, in

accordance with Rule 49 of the Texas Rules of Appellate Procedure.

      2.     The current due date for filing Appellants’ Motion for Rehearing and/or

Rehearing En Banc, is Thursday, August 27, 2015.               Due to extenuating

circumstances, Appellants hereby request an additional two (2) weeks, or until

Thursday, September 10, 2015, and hereby provide the following in support:

      a.     Since the date of the Court’s issuance of the Opinion, Appellants’

             counsel has been substantially occupied with other professional

             commitments and personal obligations, including travel associated with

             the moving of counsel’s son to college.

      3.     This is Appellants’ first request for an extension of time to file their

Motion for Rehearing and/or Rehearing En Banc and, as shown herein, good cause

exists for the granting of the extension.




                                            2
            CERTIFICATE OF CONFERENCE: MOTION IS UNOPPOSED

      4.     Mr. Baldemar Garcia, appellate counsel for the Appellees, has been

consulted regarding this motion and he has indicated that Appellees do not oppose

Appellants’ request for an extension.

      5.     This extension is not sought for delay, but so that justice be done.

                                     PRAYER

      Appellants pray that this unopposed motion be granted and that the time for

filing Appellants’ Motion for Rehearing and/or Rehearing En Banc be extended by

two (2) weeks, to September 10, 2015. Appellants pray for all such other and further

relief to which they may be entitled at law or in equity.

                                        Respectfully submitted,

                                        DUNN, WEATHERED, COFFEY,
                                        RIVERA & KASPERITIS, P.C.
                                        611 South Upper Broadway
                                        Corpus Christi, Texas 78401
                                        t/361.883.1594; f/361.883.1599
                                        E-MAIL: ariverajr@swbell.net



                                        By /s/Augustin Rivera, Jr.
                                              Augustin Rivera, Jr.
                                              State Bar No. 16956800

                                        COUNSEL FOR APPELLANTS




                                          3
                          CERTIFICATE OF SERVICE

        This is to certify that on the 27th day of August, 2015, this document was
electronically filed pursuant to TEX. R. CIV. P. 21(f)(1) and a true and correct copy
was served on counsel of record listed below through the electronic filing manager
if the email address is on file with the electronic filing manager, pursuant to TEX. R.
CIV. P. 21a(a)(1). If the email address of any attorney listed below is not on file with
the electronic filing manager, a true and correct copy of this document was served
pursuant to TEX. R. CIV. P. 21a(a)(2).

Via Electronic Service
Martha Cigarroa de Llano
PERSON, WHITWORTH, BORCHERS
 & MORALES, LLP
P.O. Box 6668
Laredo, Texas 78042-6668

Via Electronic Service
Lynse L. Guerra
SKAGGS & GONZALES, LLP
P.O. Drawer 2285
McAllen, Texas 78502

                                               /s/Augustin Rivera, Jr.
                                               Augustin Rivera, Jr.




                                           4